      Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 1 of 7




Jason D Haymore (UT-13236)
PEARSON, BUTLER & CARSON, PLLC
1802 South Jordan Parkway #200
South Jordan, UT 84095
(t)801-495-4104
JasonH@pearsonbutler.com
Attorneys for Plaintiff
                       UNITED STATES COURT DISTRICT OF UTAH
                           CENTRAL DIVISION, STATE OF UTAH
 BREAK MERINO, an Individual
                                              COMPLAINT AND JURY DEMAND
                     Plaintiff,
       vs.
                                                  Case No.: 1:20-cv-00020-PMW
 SALT LAKE CITY, a Municipality,

                 Defendant.                       Honorable: Paul M. Warner




       Plaintiff Break Merino (“Plaintiff” or “Mr. Merino”), by and through counsel, hereby

submits this Complaint and Jury Demand and complains against Defendant Salt Lake City,

(“Defendant”) as follows:

                                      INTRODUCTION

       1.     This is a proceeding to redress disability discrimination and retaliation in

violation of the Americans with Disabilities Act 42 U.S.C. §12101, et seq., as amended (the

“ADA”).

                                           PARTIES

       2.     Mr. Merino is an individual who at all times relevant herein, was and is a resident

of Davis County, Utah.

       3.     Defendant is a Utah Municipality under the laws of the State of Utah and exists in

Salt Lake County, Utah.



                                         Page 1 of 7
       Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 2 of 7




       4.      Defendant employs more than fifteen (15) employees and is an employer within

the meaning of the ADA.



                                 JURISDICTION AND VENUE

       5.      Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, in

that this action arises under federal law, specifically, the ADA.

       6.      The unlawful employment discrimination giving rise to Plaintiff’s claims were

committed within the jurisdiction of this court. Therefore, venue is proper under 42 U.S.C.

§2000e-5(f) and 28 U.S.C. §1391.

       7.      Mr. Merino has fulfilled all conditions precedent under the ADA prior to

instituting this lawsuit and has fulfilled all obligations to exhaust his administrative remedies.

       8.      Mr. Merino filed a timely charge of disability discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) and the Utah Labor Commission.

       9.      The EEOC issued Mr. Merino a Notice of Right to Sue on November 22, 2019.

                                              FACTS

       10.     Plaintiff was employed by Defendant as a Police Officer with the Salt Lake City

Police Department on or about December 28, 2000.

       11.     After about two years, Plaintiff was promoted to work with the SWAT team.

       12.     Plaintiff was also selected to attend sniper school and did so.

       13.     Following sniper school, Plaintiff was asked to join the Gang Suppression Unit,

which he worked in for two years until he was promoted to the position of a gang investigator

where he participated in large-scale criminal RICO investigation and prosecution.

       14.     He has also worked in the Training Unit and in the Intelligence Unit.




                                           Page 2 of 7
       Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 3 of 7




       15.     On or about February 26, 2016, Plaintiff began to experience blurred vision in his

left eye. In addition to the blurred vision, he began to experience a sensation of pressure in the

same eye.

       16.     Shortly after, he was diagnosed with Central Serous Retinophathy (CSR), which

is related to PTSD that occurred as a result of his work for Defendant.

       17.     On or about March 14, 2016, Plaintiff requested temporary leave from the

Department to allow him to obtain treatment for the PTSD. He was subsequently placed on leave

under the Family & Medical Leave Act (“FMLA”).

       18.     However, in an effort to return to work, Plaintiff was able to obtain a temporary

modified schedule from the Department, which allowed Plaintiff to telecommute from home.

       19.     The modified schedule was approved on April 16, 2016 and ran from April 17,

2016, until June 18, 2016.

       20.     Pursuant to the schedule modification, Plaintiff was permitted to telecommute

from home Monday through Thursday, making himself available by telephone between the hours

of 8:00 am and 6:00 pm.

       21.     Unfortunately, and without explanation, the Department did not extend the

modified schedule, despite its expressed ability to do so.

       22.     On or about December 12, 2016, Plaintiff was sent a Memorandum from the

Department, addressed from the Deputy Chief of Police, Dave Askerlund, indicating the

Department’s intent to terminate his employment pursuant to Salt Lake City policy.

       23.     On December 19, 2016, Plaintiff met with Deputy Chief Askerlund to discuss his

employment situation.

       24.     In response to that meeting, Plaintiff was provided a second Memorandum dated

January 13, 2017 wherein Deputy Chief Askerlund granted him “a department approved leave of

absence through March 9th, 2017.



                                           Page 3 of 7
        Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 4 of 7




        25.      In an effort to return to work, Plaintiff sent an email to Deputy Chief Askerlund

on June 7, 2017. In that email, Plaintiff requested a reasonable accommodation under the

Americans with Disabilities Act (“ADA”).

        26.      Specifically, Plaintiff requested that the Department grant him the ability to

telecommute as it had done in April 2016.

        27.      Plaintiff’s request to telecommute was denied because Defendant said it was not a

viable option.

        28.      Plaintiff subsequently learned that the Department granted this same

accommodation to other officers after the Department had notified Plaintiff that the telecommute

option had been found unworkable.

        29.      Plaintiff’s employment with the Department was officially terminated on July 16,

2017.

                                 FIRST CAUSE OF ACTION
                   (Americans with Disabilities Act – Disability Discrimination)


        30.      Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

        31.      Defendant employs more than 15 employees and is therefore an “employer” as

that term is defined in 42 U.S.C. §12111(5)(A).

        32.      Plaintiff is a disabled person as defined by the ADA.

        33.      Defendant also regarded Plaintiff as having an impairment that is neither

transitory nor minor.

        34.      Plaintiff was able to perform the essential functions of his job with an

accommodation.




                                            Page 4 of 7
       Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 5 of 7




        35.     For reasons including but not limited to those described in this Complaint,

Defendant has discriminated against Plaintiff because of his disability in violation of the

Americans with Disabilities Act, 42 U.S.C. §12111 et seq, and its implementing regulations.

        36.     Plaintiff was treated differently in the workplace than other co-employees without

disabilities who were similarly situated and any reasons for such differing treatment or for

allowing such differing treatment to occur are pretextual. The real reasons for such differing

treatment had to do, in part or in whole, with Plaintiff's disability.

        37.     Defendant was aware, or should have been aware, of the actions and inactions

described above, because such were obvious and pervasive and because, at various times

throughout his employment. Plaintiff complained of them to Defendant on multiple occasions.

Despite such awareness, Defendant failed to investigate Plaintiff's complaints and failed to

respond in a way reasonably calculated to stop the discrimination.

        38.     Plaintiff has been damaged and continues to be damaged by Defendant’s

discriminatory treatment and termination of Plaintiff.

        39.     In violating the Americans with Disabilities Act, Defendant acted intentionally

and with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally

protected rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to

42 U.S.C. §12117.
                               SECOND CAUSE OF ACTION
                          (Americans with Disabilities Act – Retaliation)
        40.     Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

        41.     Plaintiff’s requests to accommodations constitutes protected activity under the

Americans with Disabilities Act.




                                            Page 5 of 7
       Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 6 of 7




        42.    After Plaintiff requested accommodations, and was denied reasonable

accommodations, Defendant unlawfully retaliated against Plaintiff by terminating his

employment.

        43.    Plaintiff has been damaged and continues to be damaged by Defendant’s unlawful

retaliation.

        44.    In violating the Americans with Disabilities Act, Defendant acted intentionally

and with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally

protected rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to

42 U.S.C. §12117.


                                    PRAYER FOR RELIEF
Wherefore, Plaintiff prays for judgment against Defendants as follows:

        1.     For back wages and an award of anticipated front pay;

        2.     For costs advanced related to damages in an amount to be determined at trial;

        3.     For damages under the Americans with Disabilities Act related to emotional

distress and other general damages in an amount to be determined at trial;

        4.     For Plaintiff's attorney's fees pursuant to 42 U.S.C. § 12205:

        5.     For punitive damages in an amount to be determined at trial; and

        6.     For interest on the forgoing, costs of court, and such other relief as the court

deems just and equitable.




                            [the rest of this page is left intentionally blank]




                                              Page 6 of 7
Case 1:20-cv-00020-HCN-CMR Document 2 Filed 02/20/20 Page 7 of 7




                    JURY TRIAL REQUESTED




                                          Dated this February 20, 2020


                                           /s/ Jason D. Haymore
                                          Jason D. Haymore
                                          Attorney for Plaintiff




                          Page 7 of 7
